Citation Nr: 1535540	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  12-32 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota 



THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.



ATTORNEY FOR THE BOARD

J. Connolly, Attorney




INTRODUCTION

The Veteran served on active duty in the Army from October 1943 to February 1946.  The Veteran was awarded a Purple Heart medal and three Bronze Service Stars.  The Veteran died in September 2011.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (the Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In January 2015, the Board remanded this case.  


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), rated as 50 percent disabling; bilateral hearing loss, rated as 40 percent disabling; cold weather injuries of the left hand, left foot, right hand, right foot, each rated as 30 percent disabling; wound, moderate, muscle group VII, left with residuals of left wrist strain, rated as 10 percent disabling; wound, moderate, muscle group V, right, with elbow strain, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.

2.  The Certificate of Death listed the Veteran's cause of death as respiratory failure caused by chronic obstructive pulmonary disorder (COPD); it was also indicated that prostate cancer and chronic kidney disease contributed to the death but did not result in the underlying cause.

3.  COPD, prostate cancer, and kidney disease were not manifest during service nor was prostate cancer manifest within one year of separation; none of these conditions was attributable to service.

4.  The Veteran's service-connected disabilities were not the immediate or underlying cause of the Veteran's death, were not etiologically related to the cause of death; did not contribute substantially or materially to cause the Veteran's death and they were not of such severity that they resulted in debilitating effects and a general impairment of health to an extent that rendered the Veteran materially less capable of resisting the effects of other disease causing death.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1310 (West 2014); 38 C.F.R. §§ 3.303. 3.304, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Appellant was provided with the relevant notice and information in an October 2011 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Appellant has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The United States Court of Appeals for Veterans Claims (Court) issued certain directives pertinent to cases where the issue is service connection for the cause of a veteran's death in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court held that there is no preliminary obligation on the part of VA to perform, what in essence would be, a predecisional adjudication of a claim prior to providing to the Veteran section 5103(a) notice.  Although section 5103(a) does not require a "predecisional adjudication" of the evidence in each case, the notice must be responsive to the particular application submitted.  See Kent v. Nicholson, 20 Vet. App. 1 (2006), at 9 ("The legislative interest underlying the VCAA notice requirement is the intent of Congress to provide Veterans a meaningful opportunity to participate in the adjudication of claims").  This means that there is a middle ground between a predecisional adjudication and boilerplate notice with regard to the amount of detail and degree of specificity VA must provide for section 5103(a)-compliant notice.  The Court later stated that a more detailed notice potentially discourages a claimant from submitting additional or corroborative notice, and is contrary to the VCAA's purpose.

However, in DIC cases where a veteran was service-connected during his or her lifetime, the Court found that section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  In this case, the Veteran was service-connected for multiple disabilities during his lifetime.  The VCAA notification addressed the Hupp directives.  Also, the Appellant was provided pertinent information in the statement of the case.  

VA also has a duty to assist the Appellant in obtaining potentially relevant records, and providing a medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  A medical opinion was also obtained which contained a description of the Veteran's medical history; documented and considered the relevant medical facts and principles; and provided an opinion regarding the matter under appeal.  VA's duty to assist with respect to obtaining relevant records and an opinion has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Appellant regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Appellant).


Service Connection

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3). 

Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  Id.  Although the Veteran had a combined 100 percent rating, he was not rated as 100 percent disabled for any single disability.  Moreover, his disabilities affected his emotional status, hearing ability, and muscular or skeletal functions.

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

Therefore, in order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused the death or substantially or materially contributed to it.  38 U.S.C.A. § 1310.

At the time of the Veteran's death, service connection was in effect for PTSD, rated as 50 percent disabling; bilateral hearing loss, rated as 40 percent disabling; cold weather injuries of the left hand, left foot, right hand, right foot, each rated as 30 percent disabling; wound, moderate, muscle group VII, left with residuals of left wrist strain, rated as 10 percent disabling; wound, moderate, muscle group V, right, with elbow strain, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.

The Certificate of Death listed his cause of death as respiratory failure caused by COPD.  The Certificate of Death also indicated that prostate cancer and chronic kidney disease contributed to the death but did not result in the underlying cause.

The Appellant contends that the Veteran told her the cordite from shelling was so thick he thought he would suffocate.  See November 2012 VA Form 9.  Thus, it is argued that his COPD was related to service.  

A review of the STRs reveals no respiratory, kidney, or prostate findings, treatment or diagnosis.  He was separated from service in February 1946.  Post-service medical records include VA medical and hospitalization records from 1950 and 1951 that noted the Veteran's treatment for a chest condition beginning in 1948 as well as complaints of a chronic cough for three years' duration.  A June 1950 report noted that the Veteran was admitted with bronchitis and possible bronchiectasis.  The history of the three year cough was documented.  However, no current diagnosis was established.  A later March 1951 VA examination also revealed no pulmonary disorder.  In 1997, the  Veteran underwent a prostatectomy for prostate cancer.  A May 2002 VA record of pulmonary function testing showed lung impairment.  In January 2011, it appeared that the prostate cancer recurred.  

The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Cohen v. Brown, 10 Vet. App. 128, 137 (1997).  Therefore, in May 2015, the Board obtained a medical opinion to address complex medical questions in this case.  

The examiner reviewed the pertinent medical history of the Veteran in her report.  She opined that based on a review of medical records and a review of the medical literature, the Veteran's death was less likely as not permanently aggravated or a result of any of his service-connected disabilities.  She noted the Veteran's death certificate listed the cause of death to be respiratory failure, due to or as a consequence of COPD.  Other significant conditions contributing to death are listed as: prostate cancer and chronic kidney disease.  The examiner stated that the Veteran's service-connected PTSD did not contribute to the development of COPD, or prostate cancer, or kidney disease.  She explained that in clinical practice, COPD is caused almost exclusively by smoking cigarettes.  It is not caused by PTSD or stress or anxiety, any other mental health condition.  Moreover, she indicated that prostate cancer is caused by inherent and inherited factors.  It is also related to the male hormone testosterone, and is associated with aging.  However, prostate cancer is not caused by PTSD or any other mental health condition.  She reported that kidney disease has many contributing factors, including medications and other medical conditions, but PTSD or any other mental health conditions are not potential contributors.  In addressing the Veteran's wounds of left wrist and right elbow, she stated that they would have no bearing on his development of COPD or prostate cancer, or chronic kidney disease.  She said that as previously noted, COPD results from smoking cigarettes, and not from wounds or injuries of the extremities.  Also, she further noted that as previously indicated, prostate cancer is determined by internal factors and testosterone, but is not due to injuries.  The examiner explained that although kidney disease has many contributing factors, the Veteran's remote wounds in 1944 did not contribute to its development.  Likewise, she opined that the Veteran's cold weather injuries cannot be tied to the development of COPD, or to prostate cancer, or kidney disease, with reasons already indicated.  Further, she noted that hearing loss and tinnitus also simply do not cause COPD or prostate cancer or kidney disease.

In sum, with regard as to whether the Veteran's COPD, or prostate cancer, or chronic kidney disease are directly related to military service in 1943-1946, the examiner concluded that it is less likely than not (less than 50% probability) that they were incurred in or caused by the claimed in-service injury, event or illness.  She provided rationale, stating that she had considered service medical records, military service, and VA medical records in arriving at the conclusion.  After a review of medical records and a review of the medical literature, the COPD, prostate cancer and chronic kidney disease are less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in service and/or within one year of discharge and is at least as likely as not permanently aggravated or a result of other factors.  Also, she concluded that they were not caused by and/or worsened by an already service-connected disability.  The natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service.  Rather, she opined that COPD is at least as likely as not due to smoking cigarettes and less likely as not due to conditions of military service.  She reported that in clinical VA practice, COPD is nearly always due to smoking cigarettes, and usually the smoking went on for many years, noting that this Veteran in fact smoked cigarettes for at least 20 years.  She addressed the Appellant's contention, which she deemed a reliable statement from the Appellant that the Veteran had reported to her that during his time of service (1943-1946), there was an episode when the cordite from the shelling was so thick he thought he would suffocate.  However, she opined that despite this incident, there is no strong evidence that the Veteran had any significant lung dysfunction at that time or in the several years following his military service.  She provided reasoning, noting that the Veteran did in fact undergo evaluation for his breathing in 1950, with a week-long admission to the Muskogee VA hospital. The Veteran was admitted to the hospital due to his having reported that he had had trouble with a cough for the past three years, and also more recent onset of lower chest wall pain, and also report of palpitations.  At the end of the hospital admission, the examiner concluded that there was no disease requiring treatment found.  Thus, the examiner explained that this meant that despite the Veteran having reported a cough for several years, no lung pathology was found to be underlying the symptom.  She stated that in this instance, the cough probably was due to smoking, but at that point in time, no major damage to the lungs had occurred, from the tobacco use or any other factor.  A later March 1951 evaluation included chest x-rays which showed a slight nonspecific change in the left upper chest area.  However, examination of the lungs was found to be completely normal and therefore no pulmonary diagnosis was given.  A follow up chest x-rays a month later was found to be completely clear, which was consistent with the prior finding that there was reported the cordite from the shelling was so thick he thought he would suffocate, and also although he reported having had a cough for 3 years in 1951, the Veteran in fact lived to be 86 years old, quite a long time, by any measure.  In other words, he lived an additional 65 years after he left military service, and he was gainfully employed for most of that time. She indicated that this speaks against the implied allegation that he suffered severe lung injury during his time of military service.  Thus, instead, this supports the conclusion that his lung disease resulted from smoking cigarettes, and not from military service.  

With regard to prostate cancer, the examiner concluded that the prostate cancer is less likely as not due to military service, but instead is at least as likely as not due to inherent and inherited factors, including testosterone, and also advanced age.  The Veteran's prostate cancer apparently was diagnosed in 1997, 51 years after he left military service.  She noted that there is no evidence that any environmental or toxic conditions encountered during service had any impact on the later development of prostate cancer.  Rather, she stated that prostate cancer is a common disease and a very common malignancy, especially in the age group when the Veteran was diagnosed, at age 72, and as above, genetic factors also can contribute to cause prostate cancer.  With regard to chronic kidney disease, the examiner concluded that the mild chronic kidney disease can have multiple factors contributing to it, but military service 65 years previously would not be one of them.  She said that some deterioration of kidney function also happens inevitably with age, so at age 86 it is very common for there to be some renal dysfunction.  She explained that if kidney damage had happened during military service, it would have become evident long before a 65 year lag time.  The examiner discussed the risk factors ,including smoking, for COPD.  She again noted that the most important risk factor for the development of prostate cancer is increasing age.  She related that the causes of chronic kidney disease are thus traditionally classified by that portion of the renal anatomy that is most affected.  

With regard as to whether the: COPD, prostate cancer, or chronic kidney disease were aggravated beyond the natural progress by any of the Veteran's service-connected disabilities, the examiner noted that COPD is caused mostly by tobacco use.  It can be aggravated beyond its normal progression if there is also longstanding additional exposure to inhaled particulate matter or heavy industrial smoke exposure, but it would not be aggravated by PTSD or wounds of the arms or cold weather injuries or hearing loss.  The examiner related that those disabilities just do not affect the lungs.  With regard to prostate cancer the addition of prescribed testosterone supplementation can perhaps aggravate prostate cancer beyond its normal progression. However, the examiner reported that the clinical course of prostate cancer is not affected or aggravated by PTSD, which is a mental condition.  Also wounds of the arms do not have any bearing on prostate cancer.  Cold weather injuries also could in no way affect prostate cancer clinical course, nor hearing loss.  She stated that these disabilities just do not affect the genital/urinary tract.  As discussed previously, the examiner indicated that chronic kidney disease can have many etiologies and contributing factors and renal toxins will aggravate renal dysfunction beyond the natural kidney decline that occurs with age.  However, neither PTSD nor the medications to treat PTSD will accelerate kidney dysfunction. The long standing wounds in the arms also do not accelerate kidney demise.  The Veteran was not prescribed any medication for the wounds/scars that might aggravate renal dysfunction.  The examiner further noted that cold weather injuries also do not affect kidney function, and also no medications were prescribed for this.  Lastly, the examiner opined that hearing loss in no way affects kidney function, and hearing aids also clearly do not accelerate kidney dysfunction. 

In considering whether COPD, prostate cancer, and kidney cancer are etiologically related to service, VA laws and regulations provided that service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, a malignant tumor will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Reasonable doubt concerning any matter material to the determination is resolved in the claimant's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the VA examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  Her opinion was comprehensive.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  

The VA examiner concluded that COPD, prostate cancer, or chronic kidney disease, developed independent of service and unrelated thereto.  The examiner explained the likely etiological causes of those disabilities.  With regard as to whether PTSD; bilateral hearing loss, cold weather injuries of the left hand, left foot, right hand, right foot; wound, moderate, muscle group VII, left with residuals of left wrist strain; wound, moderate, muscle group V, right, with elbow strain; and tinnitus, the examiner concluded that they did not cause or contribute substantially or materially to cause the Veteran's death.  The examiner discussed why those disabilities did not cause death and why they did not contribute, affect, or accelerate death in any way.  She essentially concluded that there was no etiological relationship between the Veteran's service-connected disabilities and his death.

The Board has considered the Appellant's own opinion that there is in fact an etiological relationship between the Veteran's service (and service-related disabilities) and his death.  However, as a lay person in the field of medicine, the Appellant does not have the training or expertise to render a competent opinion on this issue, as this is a medical determination that is too complex to be made based on lay observation alone which, as noted, it why a medical opinion was obtained  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the Appellant's opinion by itself cannot support her claim, and is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Thus, as the most probative evidence establishes that a disability incurred in or aggravated by service did not cause or contribute substantially or materially to the cause of death, the Board concludes that the preponderance of the evidence is against the claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).



ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


